                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In the Bankruptcy Matter of:
                                                         Bankruptcy No. 19-22138
 Timothy J. Weatherby                                    Judge Donald R. Cassling
 Soraya C. Weatherby                                     Chapter: 13
 aka Soraya C Falquez
                          Debtors

                                     NOTICE OF MOTION

TO:    Timothy J. Weatherby, 8844 S. 55th Court, Oak Lawn, IL 60453
       Soraya C. Weatherby aka Soraya C Falquez, 8844 S. 55th Court, Oak Lawn, IL 60453
       Tom Vaughn, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603
       David M. Siegel, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling, IL
       60090
       Patrick S Layng, Office of the U.S. Trustee, Region 11, 219 S Dearborn St, Room 873,
       Chicago, IL 60604

      Please take notice on June 17, 2021 at 9:30 a.m., I shall appear before the Honorable
Donald R. Cassling, or any judge sitting in that judge’s place, and present the attached motion.

This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in the court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

To appear by video, use this link: https://zoomgov.com/. Then enter the meeting ID and
password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666.
Then enter the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 161 414 7941 and the password is
619. The meeting ID and password can also be found on the judge’s page on the court’s web site.

If you object to this motion and want it called on the presentment dater above, you must file a
Notice of Objection no later than two (2) business days before the date. If a Notice of Objection
is timely filed, the motion will be called on presentment date. If no notice of Objection is timely
filed, the court may grant the motion in advance without a hearing.


                                              /s/ Josephine J. Miceli
                                              Josephine J. Miceli, IL ARDC 6243494
                                 CERTIFICATE OF SERVICE

I, Josephine J. Miceli, an attorney certify that I served the attached motion by mailing a copy to
the Debtor at the address listed above by depositing the same in the U.S. mail, first class, postage
prepaid at 633 W. Wisconsin Avenue, Suite 408, Milwaukee, WI 53203 on or before 5:00 p.m.
on June 8, 2021. The remaining parties were served by the CM/ECF electronic noticing system.

                                              /s/ Josephine J. Miceli
                                              Josephine J. Miceli, IL ARDC 6243494

Josephine J. Miceli
Johnson, Blumberg, & Associates, LLC
230 W. Monroe Street, Suite 1125
Chicago, Illinois 60606
Ph. 312-541-9710
Fax 312-541-9711

                                  NOTICE:
           THIS LAW FIRM IS ATTEMPTING TO COLLECT A DEBT AND ANY
            INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE
                 IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In the Bankruptcy Matter of:
                                                       Bankruptcy No. 19-22138
 Timothy J. Weatherby                                  Judge Donald R. Cassling
 Soraya C. Weatherby                                   Chapter: 13
 aka Soraya C Falquez
                         Debtors

                MOTION TO APPROVE FINAL LOAN MODIFICATION

NOW COMES Lakeview Loan Servicing, LLC (hereinafter “Movant”), through its attorney,

Josephine J. Miceli of Johnson, Blumberg & Associates, LLC, and states as follows:


   1.     The Movant, a party in interest, holds a Mortgage dated December 13, 2016 on the

          property located at 8844 S 55th Ct, Oak Lawn, Illinois 60453-1249, in the original

          amount of $222,176.00.

   2.     The above-captioned Chapter 13 case was filed on August 7, 2019 and the Debtor's

          Plan was confirmed on October 31, 2019.

   3.     The confirmed plan provides for the Debtor to make ongoing regular monthly

          mortgage payments and the Chapter 13 Trustee to pay the pre-petition arrears.

   4.     At the time of the filing of the petition, the interest rate on the loan was 4.000% and

          the current payment amount was $1,559.42 ($1,060.70 principal and interest &

          $498.72 escrow).
   5.      The parties agreed to a loan modification dated March 10, 2021 which provides for a

           unpaid principal balance of $226,029.20 and reduced the interest rate beginning April

           1, 2021 to 3.3750% and the principal and interest payment to $999.44. A copy of the

           loan modification is attached as Exhibit A.


WHEREFORE, Lakeview Loan Servicing, LLC prays for the entry of an order approving the

above-described final loan modification and for such other relief as the Court deems just.


                                             /s/ Josephine J. Miceli
                                             Josephine J. Miceli, IL ARDC 6243494
                                             Attorney for Lakeview Loan Servicing, LLC

Josephine J. Miceli
Johnson, Blumberg, & Associates, LLC
230 W. Monroe Street, Suite 1125
Chicago, Illinois 60606
Ph. 312-541-9710
Fax 312-541-9711

                               NOTICE:
 THIS LAW FIRM IS ATTEMPTING TO COLLECT A DEBT AND ANY INFORMATION
               OBTAINED WILL BE USED FOR THAT PURPOSE
                 IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In the Bankruptcy Matter of:
                                                     Bankruptcy No. 19-22138
 Timothy J. Weatherby                                Judge Donald R. Cassling
 Soraya C. Weatherby                                 Chapter: 13
 aka Soraya C Falquez
                         Debtors

                  ORDER APPROVING FINAL LOAN MODIFCATION

         This cause coming to be heard on the Motion of Lakeview Loan Servicing, LLC, through
its attorneys, Johnson, Blumberg & Associates, LLC, to approve loan modification the Court
being fully advised;

       IT IS HEREBY ORDERED the final loan modification of Lakeview Loan Servicing,
LLC which provides for unpaid principal balance of $226,029.20, interest rate of 3.3750% and
principal and interest payment of $999.44, is approved.


 Date:                                          Enter:


                                                Judge Donald R. Cassling

Josephine J. Miceli
Johnson, Blumberg, & Associates, LLC
230 W. Monroe Street, Suite 1125
Chicago, Illinois 60606
Ph. 312-541-9710
Fax 312-541-9711
